                               Case 2:19-cv-00909-TLN-EFB Document 12 Filed 06/25/20 Page 1 of 5

                    1     TULLY RINCKEY PLLC
                          STEVEN L. HERRICK, Bar No. 298563
                    2     sherrick@fedattorney.com
                          501 West Broadway
                    3     Suite 800
                          San Diego, CA 92101
                    4     Telephone: 619.357.7600
                          Facsimile:   619.357.7616
                    5
                          Attorneys for Plaintiff
                    6     PATRICIA L. THOMAS-PEREZ
                    7
                          LITTLER MENDELSON, P.C.
                    8     BARBARA A. BLACKBURN, Bar No. 253731
                          bblackburn@littler.com
                    9     DOUGLAS L. ROPEL, Bar No. 300486
                          dropel@littler.com
                  10      500 Capitol Mall
                          Suite 2000
                  11      Sacramento, CA 95814
                          Telephone:     916.830.7200
                  12      Facsimile:     916.561.0828
                  13      Attorneys for Defendant
                          SACRAMENTO REGIONAL TRANSIT
                  14      DISTRICT
                  15
                                                        UNITED STATES DISTRICT COURT
                  16
                                                        EASTERN DISTRICT OF CALIFORNIA
                  17

                  18
                          PATRICIA L. THOMAS-PEREZ,                   Case No. 2:19-CV-00909-TLN-EFB
                  19
                                           Plaintiff,
                  20                                                   Assigned to District Judge Troy L. Nunley;
                          v.                                           Referred to Magistrate Judge Edmund F.
                  21                                                   Brennan
                          SACRAMENTO REGIONAL TRANSIT
                  22      DISTRICT,                                   STIPULATED JOINT REQUEST TO
                          1400 29th Street                            MODIFY THE PRETRIAL SCHEDULING
                  23      Sacramento, CA 95812                        ORDER; ORDER
                  24                       Defendant.                 Complaint filed: May 20, 2019
                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.   STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000        MODIFY THE PRETRIAL SCHEDULING                                          2:17-CV-00909-TLN-EFB
   Sacramento, CA 95814
       916.830.7200
                          ORDER
                               Case 2:19-cv-00909-TLN-EFB Document 12 Filed 06/25/20 Page 2 of 5

                    1
                                         Plaintiff   PATRICIA       L.    THOMAS-PEREZ          ("Plaintiff")   and    Defendant
                    2
                          SACRAMENTO REGIONAL TRANSIT DISTRICT (“Defendant”) hereby jointly request, based on
                    3
                          the showing of good cause discussed herein, that the Court modify the Pretrial Scheduling Order as
                    4
                          follows:
                    5
                                         1. Mediation – The parties have agreed to and shall attend a private mediation
                    6
                          within forty-five (45) days of the filing of this Order;
                    7
                                         2. Discovery – Within fifteen (15) days of the conclusion of the mediation or sixty
                    8
                          (60) days of the filing of this Order, whichever occurs first, the parties shall confer as required
                    9
                          by Federal Rule of Civil Procedure 26(f). All discovery, with the exception of expert discovery,
                  10
                          shall be completed no later than two hundred forty (240) days of the filing of this Order.
                  11
                                         Under the current (modified) Pretrial Scheduling Order, the parties are to attend a
                  12
                          mediation by July 14, 2020 (90 days from the last requested and ordered modification of the Pretrial
                  13
                          Scheduling Order), and discovery is to be completed by the parties no later than December 11, 2020
                  14
                          (240 days from the last requested and ordered modification of the Pretrial Scheduling Order).
                  15
                          However, the parties will not be able to attend a mediation within the current deadline. The parties had
                  16
                          a mediation scheduled for June 15, 2020, but the mediation had to be further postponed, at Plaintiff’s
                  17
                          counsel’s request, due to a scheduling conflict. The parties are now scheduled to mediate this matter
                  18
                          on July 27, 2020. The parties respectfully request this modification to the Pretrial Scheduling Order
                  19
                          to allow the parties to participate in a mediation prior to incurring the expenses of formal discovery.
                  20
                          I.      GOOD CAUSE EXISTS TO MODIFY THE STATUS (PRETRIAL SCHEDULING)
                  21              ORDER
                  22                     On February 13, 2020, the parties submitted a Stipulated Joint Request to Modify the

                  23      Initial Pretrial Scheduling Order. (ECF 6) This Court granted the parties’ request on the same date

                  24      and ordered the Initial Pretrial Scheduling Order be modified. (ECF 7) The modified Pretrial

                  25      Scheduling Order set forth that the parties were to attend a mediation by May 13, 2020 (90 days from

                  26      the date of the Order) and complete discovery by August 11, 2020 (180 days from the date of the

                  27      Order). (Id.) The purpose of the modification of the Pretrial Scheduling Order and the sequencing of

                  28      the mediation and discovery closeout dates was to permit the parties to participate in mediation before
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL SCHEDULING                   2.                              2:17-CV-00909-TLN-EFB
   Sacramento, CA 95814    ORDER
       916.830.7200
                             Case 2:19-cv-00909-TLN-EFB Document 12 Filed 06/25/20 Page 3 of 5

                    1
                          incurring the expenses of formal discovery. (Declaration of Douglas L. Ropel, ¶ 2)
                    2
                                         The parties worked diligently to select a mediator and schedule a mediation.
                    3
                          (Declaration of Douglas L. Ropel, ¶ 3) On February 18, 2020, the parties scheduled a mediation with
                    4
                          mediator Rob Waters in Stockton. (Id.) The mediation was scheduled to occur on April 14, 2020.
                    5
                          (Id.) On March 30, 2020, the parties were contacted by Mr. Waters’ office and informed that the
                    6
                          mediation was being taken off calendar due to the statewide stay-at-home order Governor Gavin
                    7
                          Newsom implemented in response to the COVID-19 pandemic. (Id.)
                    8
                                         A second Stipulated Joint Request to Modify the Initial Pretrial Scheduling Order was
                    9
                          submitted to and granted by this Court, which set forth that the parties were to attend a mediation by
                  10
                          July 14, 2020 (90 days from the date of the Order) and complete discovery by December 11, 2020
                  11
                          (240 days from the date of the Order). (ECF 10) The parties rescheduled the mediation with Mr.
                  12
                          Waters for June 15, 2020. (Declaration of Douglas L. Ropel, ¶ 4) The mediation had to be postponed
                  13
                          due to a scheduling conflict that arose with Plaintiff’s counsel, and the mediation with Mr. Waters is
                  14
                          now scheduled for July 27, 2020. (Id.)
                  15
                                         Counsel for the parties believe that good cause exists for a modification of the current
                  16
                          Pretrial Scheduling Order. The modification will allow both parties to fully participate in a mediation
                  17
                          before incurring the expense of formal discovery. This will maximize the chances that the parties will
                  18
                          reach an agreement to resolve this matter. Additionally, should the matter not be resolved, the
                  19
                          modification will allow the parties to conduct meaningful formal discovery. Accordingly, Plaintiff
                  20
                          and Defendant jointly request the Court modify the current Pretrial Scheduling Order to reflect the
                  21
                          following dates:
                  22
                                         1. Mediation – The parties have agreed to and shall attend a private mediation
                  23
                          within forty-five (45) days of the filing of this Order;
                  24
                                         2. Discovery – Within fifteen (15) days of the conclusion of the mediation or sixty
                  25
                          (60) days of the filing of this Order, whichever occurs first, the parties shall confer as required
                  26
                          by Federal Rule of Civil Procedure 26(f). All discovery, with the exception of expert discovery,
                  27
                          shall be completed no later than two hundred forty (240) days of the filing of this Order.
                  28
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL SCHEDULING                   3.                             2:17-CV-00909-TLN-EFB
   Sacramento, CA 95814    ORDER
       916.830.7200
                                Case 2:19-cv-00909-TLN-EFB Document 12 Filed 06/25/20 Page 4 of 5

                    1
                                         No other changes to the Initial Pretrial Scheduling Order are requested. All deadlines
                    2
                          in the Initial Pretrial Scheduling Order that are calculated based on the close of discovery (e.g.,
                    3
                          dispositive motions) will be calculated from the close of discovery as modified in the instant Order
                    4
                          requested by the parties.
                    5
                          II.      CONCLUSION
                    6
                                         For the foregoing reasons, the parties jointly request the Court modify the Pretrial
                    7
                          Scheduling Order and assign the proposed deadlines for mediation and close of discovery.
                    8

                    9
                           Dated: June 25, 2020
                  10

                  11

                  12                                                           /s/Steven Herrick (as authorized on 6/24/2020)
                                                                               STEVEN L. HERRICK
                  13                                                           TULLY RINCKEY PLLC
                                                                               Attorneys for Plaintiff
                  14                                                           PATRICIA L. THOMAS-PEREZ
                  15       Dated: June 25, 2020
                  16
                                                                               /s/ Douglas L. Ropel
                  17                                                           BARBARA A. BLACKBURN
                                                                               DOUGLAS L. ROPEL
                  18                                                           LITTLER MENDELSON, P.C.
                                                                               Attorneys for Defendant
                  19                                                           SACRAMENTO REGIONAL TRANSIT
                                                                               DISTRICT
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL SCHEDULING                  4.                              2:17-CV-00909-TLN-EFB
   Sacramento, CA 95814    ORDER
       916.830.7200
                             Case 2:19-cv-00909-TLN-EFB Document 12 Filed 06/25/20 Page 5 of 5

                    1                                                    ORDER
                    2                    IT IS SO ORDERED that the Pretrial Scheduling Order be modified as follows:

                    3                    Mediation – The parties have agreed to and shall attend a private mediation

                    4     within forty-five (45) days of the filing of this Order.

                    5                    Discovery – Within fifteen (15) days of the conclusion of the mediation or sixty

                    6     (60) days of the filing of this Order, whichever occurs first, the parties shall confer as required

                    7     by Federal Rule of Civil Procedure 26(f). All discovery, with the exception of expert discovery,

                    8     shall be completed no later than two hundred forty (240) days of the filing of this Order.

                    9                    All deadlines in the Initial Pretrial Scheduling Order that are calculated based on the

                  10      close of discovery (e.g., dispositive motions) will be calculated from the close of discovery as

                  11      modified by this Order.

                  12

                  13
                          DATED: June 25, 2020
                  14
                                                                                     Troy L. Nunley
                  15                                                                 United States District Judge
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.    STIPULATED JOINT REQUEST TO
      500 Capitol Mall
        Suite 2000         MODIFY THE INITIAL SCHEDULING                   5.                              2:17-CV-00909-TLN-EFB
   Sacramento, CA 95814    ORDER
       916.830.7200
